Citation Nr: 0027625	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from October 1942 to 
December 1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied an increased rating for 
generalized anxiety disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim on appeal has been 
obtained by the RO.

2.  The appellant's generalized anxiety disorder is 
manifested primarily by symptoms of insomnia, anxiety, 
irritability and memory difficulty which results in deficits 
of speech, memory and concentration, but does not result in 
near continuous panic or depression, impaired judgment, 
spatial disorientation, impaired impulse control with periods 
of violence or neglect of personal appearance or hygiene.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that symptoms associated with his 
service connected generalized anxiety disorder warrant a 
disability evaluation in excess of the currently assigned 50 
percent disability rating.  His allegations and the evidence 
of record, when viewed in the light most favorable to his 
claim, are sufficient to "well ground" his claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 631 (1992).  As such, VA has a 
duty to assist him in the development of his claims.  Morton 
v. West, 12 Vet.App. 477, 486 (1999); 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the RO has obtained his VA 
clinical records and afforded him recent VA mental disorders 
examination.  Additionally, he has submitted his private 
medical records which he considers pertinent to his claim on 
appeal.  The evidence of record is sufficient to equitably 
decide this case, and the Board accordingly finds that the 
duty to assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied. 

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against his claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).

Historically, the appellant was accepted and enrolled into 
military service with a normal clinical evaluation of his 
"nervous system."  His separation examination, dated in 
December 1944, indicated a diagnosis of a mild psychoneurosis 
which existed prior to service.  His subsequent VA clinical 
records through 1958 did not reveal any psychiatric treatment 
or diagnosis.  In a rating decision dated in February 1959, 
the RO granted service connection for psychoneurosis, and 
assigned an original noncompensable disability evaluation.

In pertinent part, the record next reflects a diagnosis of 
somatization disorder on VA psychiatric examination dated in 
July 1987.  At that time, the appellant complained of 
inability to sleep at night with nervousness at all times.  
He indicated that he had been receiving VA treatment at the 
Mental Health Clinic (MHC).  His mental status examination 
was significant for tangential speech, poor concentration, 
preoccupation with somatic complaints and poor abstract 
ability.  The examiner opined that the appellant's industrial 
and social impairment was "slight to moderate" in degree.

The appellant's subsequent VA clinical records next reflect a 
diagnosis of anxiety neurosis treated with Mellaril 
(otherwise named Thioridazine) in 1989.  In 1990, he 
primarily complained of insomnia and occasional anxiety.  An 
August 1990 clinical record described his speech as slow, 
faltering, stuttering and tentative, but he was oriented in 
three spheres, absent manifestations of psychosis, and seemed 
to be coping adequately.  A VA psychiatric examination, dated 
in November 1990, revealed additional complaint of episodes 
of getting "nerves" with walking and pacing, but he had 
difficulty explaining his symptoms.  He also indicated that 
he avoided social contact, and that his symptoms were 
progressively worsening.  His mental status examination was 
significant for rapid and continuous speech, but he gave 
appropriate responses and was oriented.  He was given a 
diagnosis of generalized anxiety disorder which resulted in 
"moderately severe" social impairment and "severe" 
industrial impairment.

By means of a rating decision dated in November 1990, the RO 
increased the appellant's disability evaluation to the 
currently assigned 50 percent rating.

The appellant's subsequent VA clinical records reflect his 
occasional complaint of sleeping difficulties.  At times, his 
speech was tentative and repetitious, but he remained well 
oriented without evidence of psychosis or hallucinations.  On 
several occasions, he indicated that he was "doing o.k.," 
"pretty fair," "pretty good" without sleep or appetite 
problems.  A March 1991 MHC screening note revealed that his 
speech was confused and disorganized at times with a lack of 
insight into his psychiatric disorder.  However, he was 
deemed "[s]table under medication" with "[e]ffective 
coping."  His psychiatric disorder was considered stable 
while on minimal medications in November 1994.   In April 
1995, he reported difficulty with sleeping, frequent 
awakening and nervousness which were not completely relieved 
by his medications.  At that time, a diagnosis of chronic 
schizophrenia was noted.  

The appellant first complained of irritability on VA mental 
disorders examination in August 1995.  At that time, he was 
alert and oriented with his insight and judgment intact.  
However, he manifested poor memory and concentration, 
anxiousness and irritable mood.   He denied hallucinations.  
The examiner offered a diagnosis of generalized anxiety 
disorder which resulted in "moderate to severe" industrial 
and social impairment.  His private clinical records only 
reflect that his nervous symptoms were managed during an 
August 1995 hospital admission for a colon disorder.

In a statement received in June 1999, the appellant argued 
that VA's "70% schedular provision" fit his "condition to 
the letter."  In this respect, he reported "continuous 
panic and depression" with an "inability to function 
independently."  He also indicated that he experienced 
unprovoked irritability, had suicidal thoughts "often," and 
had an inability to maintain effective relationships.

On VA mental disorders examination, dated in September 1999, 
the appellant reported seeing a private psychologist for his 
nerves, but he was not receiving any medications.  He retired 
at the age of 63, but he could not recall the year of his 
retirement.  He lived with his wife at their own home.  He 
could drive his car, but did not do anything else.  He 
primarily complained of poor sleep, nervousness, worrying and 
slow memory loss.  On mental status examination, he appeared 
anxious and showed tenseness.  He had a hearing defect.  He 
was unable to express himself about his symptoms.  He spoke 
fluently under pressure but was sensible and coherent.  He 
did not exhibit any speech or thought disorder.  His memory 
was fair.  He denied any delusions, hallucinations or mood 
disorders.  He was oriented in three spheres and was 
considered competent.  He was given a diagnosis of "moderate 
to severe" generalized anxiety disorder and was assigned a 
Global Assessment Functioning (GAF) score of 65.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Medical reports of 
examination must be viewed in light of the whole recorded 
history and reconciled into a consistent picture so that a 
current rating may accurately reflect the elements of 
disability.  38 C.F.R. § 4.2 (1999).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Since the 
appellant's claim for an increase was post-1996 changes in 
the psychiatric rating criteria, only the new criteria are 
for application in this case.

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Under Diagnostic Code 9400, his current 50 percent rating for 
generalized anxiety disorder contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996) citing DSM-IV.  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (1999).  

A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
is social, occupational, or school functioning (e.g., 
occasional truancy, or theft within household), but generally 
functioning pretty well, has some meaningful relationships."  
See DSM-IV.

Review of the medical evidence of record reveals the 
appellant's well documented complaints primarily consisting 
of insomnia, anxiety, irritability and memory difficulty.  At 
times, he has manifested speech difficulty with poor memory 
and concentration.  He has recently alleged symptoms of 
suicidal thoughts which occurred "often" as well as 
"continuous panic and depression" with an "inability to 
function independently."  However, his clinical records 
reflect that, while he does manifest "moderate" to 
"severe" social and industrial impairment, he generally 
functions pretty well on a "minimal" regimen of 
prescriptive medication.  His recent psychiatric assessment 
of his psychological, social and occupational functioning 
(GAF score) further buttresses the findings reflected in his 
clinical records.  Furthermore, he has not shown impaired 
judgment, spatial disorientation, impaired impulse control 
with periods of violence or neglect of personal appearance or 
hygiene.  

Based upon review of the lay and medical evidence in this 
case, the Board finds that the evidence of record 
preponderates against an increased rating for generalized 
anxiety disorder.  Accordingly, the claim must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).

Finally, the Board does not find that the appellant's 
generalized anxiety disorder symptomatology presents such an 
unusual or exceptional disability picture as to require 
referral of the claim by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996).  In this respect, 38 
C.F.R. § 3.321(b)(1) provides that an extraschedular 
evaluation may be assigned for an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for his 
psychiatric disability.  Furthermore, he has been retired 
since the age of 63 and, while the evidence does show 
moderate to severe impairment in occupational functioning, 
there is no showing that his generalized anxiety disorder 
results in any interference with employment beyond that 
contemplated by his 50 percent rating.  As such, the Board 
finds no basis for further action on this question.  VA 
O.G.C. Prec. 6-96 (1996).

ORDER

An increased rating for generalized anxiety disorder is 
denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

